Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 333-128885 DESERT CAPITAL REIT, INC. (Exact Name of Registrant as specified in its charter) Maryland 20-0495883 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1291 Galleria Drive, Suite 200, Henderson, NV 89014 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (800) 419-2855 Indicate by checkmarkwhether theregistrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of Exchange Act. (Check one) Large Accelerated Filer oAccelerated Filer o Non-Accelerated Filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo þ The number of shares of the registrant's common stock, par value $0.01 per share, outstanding as of August 10, 2007 was 16,735,659. Table of Contents DESERT CAPITAL REIT, INC. FORM 10-Q For the Quarter Ended June 30, 2007 INDEX Page Part I. Financial Information 1 Item 1. Financial Statements 1 a)Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 1 b)Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 (unaudited) 2 c)Consolidated Statements of Cash Flows for thesix months ended June 30, 2007 and 2006 (unaudited) 3 d)Consolidated Statements of Changes in Stockholders' Equity for the six months ended June 30, 2007 (unaudited) 4 e)Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 Part II. Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO and CFO Pursuant to Section 906 Table of Contents Part I. Financial Information Item 1. Financial Statements DESERT CAPITAL REIT, INC. Consolidated Balance Sheets June 30, December 31, 2007 2006 (unaudited) ASSETS Mortgage investments - net $ 149,905,538 $ 149,588,926 Loans held-for-sale 5,912,650 7,430,000 Real estate held-for-sale 16,576,275 - Goodwill 13,388,555 13,388,555 Building and equipment - net 8,248,848 8,549,506 Land 1,820,000 1,820,000 Cash and cash equivalents 2,600,600 2,434,948 Interest receivable 1,621,168 1,661,370 Deferred financing costs 992,172 1,009,301 Investment in equity affiliates 1,928,000 928,000 Other 222,186 220,028 Total assets $ 203,215,992 $ 187,030,634 LIABILITIES AND STOCKHOLDERS' EQUITY Credit facility $ 5,912,650 $ 7,430,000 Mortgage payable 6,505,925 6,541,112 Junior subordinated notes 30,928,000 30,928,000 Dividends payable 1,640,455 1,498,633 Accounts payable and accrued expenses 1,225,898 2,184,237 Total liabilities 46,212,928 48,581,982 Preferred stock, $0.01 par value: 15,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value: 100,000,000 shares authorized; 16,470,864 and 15,061,896 shares issued and outstanding on June 30, 2007, and December 31, 2006, respectfully 164,708 150,619 Additional paid-in capital 160,134,835 140,441,542 Accumulated deficit (3,296,479 ) (2,143,509 ) Total stockholders' equity 157,003,064 138,448,652 Total liabilities and stockholders' equity $ 203,215,992 $ 187,030,634 The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Operations (unaudited) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 INTEREST INCOME: Mortgage notes receivable $ 5,507,878 $ 4,019,247 $ 11,078,756 $ 6,873,195 Other interest 168,762 160,597 308,167 316,940 Total interest income 5,676,640 4,179,844 11,386,923 7,190,135 INTEREST EXPENSE: Interest expense 1,017,921 387,794 2,010,903 685,688 Total interest expense 1,017,921 387,794 2,010,903 685,688 Net interest income 4,658,719 3,792,050 9,376,020 6,504,447 Provision for loan losses 108,949 78,146 213,351 125,749 Net interest income after provision for loan loss 4,549,770 3,713,904 9,162,669 6,378,698 NON-INTEREST INCOME: Loan brokerage fees 2,898,856 2,182,006 4,473,569 4,447,093 Service and other loan fees 339,193 442,736 786,029 1,013,071 Other 245,836 91,058 452,243 283,914 Total non-interest income 3,483,885 2,715,800 5,711,841 5,744,078 NON-INTEREST EXPENSE: Compensation 618,725 554,339 1,219,434 1,020,796 Management fees 1,501,621 1,204,704 2,780,163 2,309,508 Professional fees 597,208 449,890 877,345 874,964 Insurance 99,950 106,811 207,289 214,059 Depreciation 195,641 107,938 391,282 214,966 Advertising 193,232 148,476 340,860 394,147 Other 350,081 254,047 564,412 554,055 Total non-interest expense 3,556,458 2,826,205 6,380,785 5,582,495 Net income before taxes 4,477,197 3,603,499 8,493,725 6,540,281 Income tax expense 127,011 60,215 197,188 60,215 Net income $ 4,350,186 $ 3,543,284 $ 8,296,537 $ 6,480,066 Earnings per share - basic $ 0.27 $ 0.26 $ 0.53 $ 0.52 Earnings per share - diluted $ 0.27 $ 0.25 $ 0.53 $ 0.52 Weighted average outstanding shares - basic 16,127,702 13,874,554 15,722,839 12,372,565 Weighted average outstanding shares - diluted 16,154,387 13,901,221 15,752,839 12,400,890 The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2007 2006 OPERATING ACTIVITIES Net income $ 8,296,537 $ 6,480,066 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 408,411 214,966 Stock based compensation 116,667 66,667 Provision for loan loss 213,351 125,749 Mortgage loans originated for sale (27,303,050 ) (27,560,300 ) Mortgage loan sales 28,820,400 24,153,266 Net change in: Interest receivable 40,202 (687,528 ) Other assets (2,158 ) (177,901 ) Deferred origination fees 130,576 1,022,233 Accounts payable (989,902 ) (694,114 ) Net cash provided by operating activities 9,731,034 2,943,104 INVESTING ACTIVITIES Investment in equity affiliates (1,000,000 ) (928,000 ) Mortgage loans originated, net (17,236,814 ) (67,924,638 ) Acquisition of building and equipment (90,624 ) (43,652 ) Net cash used by investing activities (18,327,438 ) (68,896,290 ) FINANCING ACTIVITIES Proceeds (repayments) on credit facilities on mortgage loans held for sale, net (1,517,350 ) 3,011,400 Repayments on credit facilities on mortgage investments, net - (5,000,000 ) Principal repayments of mortgage loan (35,187 ) (55,638 ) Proceeds on junior subordinated notes - 30,928,000 Deferred financing costs - (993,545 ) Issuance of common stock 20,339,129 47,295,877 Dividends on common stock (6,812,949 ) (4,728,524 ) Offering costs paid (2,058,883 ) (4,314,893 ) Shares redeemed and retired (1,152,704 ) (1,806,889 ) Net cash provided by financing activities 8,762,056 64,335,788 Net increase (decrease) in cash and cash equivalents 165,652 (1,617,398 ) Cash and cash equivalentsat beginning of period 2,434,948 4,459,289 Cash and cash equivalents at end of period $ 2,600,600 $ 2,841,891 Supplemental disclosure of cash flow information: Cash paid for interest $ 1,960,111 $ 500,322 Cash paid for taxes 250,000 670,000 Common stock issued for dividend reinvestment program 2,494,734 2,155,428 Common stock dividends declared but not paid 1,640,455 1,428,679 Foreclosed assets acquired in exchange for loans 16,576,275 - Offering costs incurred but not paid $ 73,936 $ 45,058 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Changes in Stockholders' Equity For the six months ended June 30, 2007 (unaudited) Common Stock Number of Shares Common Stock Par Value Additional Paid-in Capital Accumulated Deficit Total Balance at December 31, 2006 15,061,896 $ 150,619 $ 140,441,542 $ (2,143,509 ) $ 138,448,652 Issuance of common stock 1,522,462 15,224 22,818,639 - 22,833,863 Offering costs - - (2,090,446 ) - (2,090,446 ) - Stock based compensation - - 116,667 - 116,667 - Stock redeemed & retired (113,494 ) (1,135 ) (1,151,567 ) - (1,152,702 ) - Dividends on common stock - - - (9,449,507 ) (9,449,507 ) - Net income - - - 8,296,537 8,296,537 Balance at June 30, 2007 16,470,864 $ 164,708 $ 160,134,835 $ (3,296,479 ) $ 157,003,064 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Desert
